                    Case 1:18-cr-00454-CMH Document 64-1 Filed 10/28/19 Page 1 of 3 PageID# 281
7-1   LIMS   Rev    10-2-17

                                                                               UNCLASSIFIED




                                                                                                                             2501    Investigation       Parkway
                                a
                                d      F-01       LdLJU1dLU1y                                                                   Quantico       Virginia    22135


                                                                                                                                          4940   Fowler     Road
                                                                                                                              Huntsville     Alabama        35898

                                                                      LABORATORY REPORT

               To          Jose Gonzalez                                                  Date April       23 2018
                           Department         of State

                           DS DOOSI            IOh Floor                                  Case   ID   No   HQ-2541795
                            SA-15

                            1800 North Kent           Street                              Lab    No   2018-00267-5

                           Arlington         VA   22209




               Communication s                  January        25 2018

               Agency          Reference s      PR-2017-00169

                   Subj   ect s                 Isaac     Gibbons


               Victim s

               Discipline s                     DNA
               FBI Laboratory Evidence               Designator s


               Item 2                         Two     vaginal       swabs from                                        DOS      Item      11
               Item 4                         Two     oral   swabs from                                          DOS     Item       11
               Item        5                  Saliva sample from                                              DOS      Item   11
               Item 6                         Saliva smear from                                             DOS       Item    11

                   The items        listed   above    were subjected          to   serological   testing    and or nuclear deoxyribonucleic                    acid

                   DNA         typing using       short   tandem repeats           STRs          Items 2 and 4 were also subjected                  to    DNA
               typing using the              AmpFeSTR9              Yfiler m   PCR     Amplification       Kit



               RESULTS OF SEROLOGICAL AND NUCLEAR DNA EXAMINATIONS

               Item 2 vninal swabs


                                                                2
                                Semen was       identified          on item    2


                                The   DNA     obtained       from item 2 contains male and female                 DNA        and    is   suitable     for


                   comparison         purposes


                                The   Y-DNA       obtained from item 2 indicates                 the presence    of   DNA      from      a   single   male
               individual




               Pagel           of3
                                                                               UNCLASSIFIED




                                                                                                                                                                    US-00000017
    Case 1:18-cr-00454-CMH Document 64-1 Filed 10/28/19 Page 2 of 3 PageID# 282
                                                             UNCLASSIFIED



Item 4 oral swabs


                                                                                                                                       3
             Item 4 was examined               for   the presence    of   semen however                 none was detected


             Item 4    is   consistent with originating from a single female individual                            and     is       suitable   for


comparison          purposes

                                         4
          No Y-DNA             results       were obtained from item                4



Item 5 saliva sample from                     DUNGCA

          No       DNA      or sex typing results
                                                         4
                                                             were obtained from item                5



Item 6 saliva smear from                     DUNGCA

             A visual       examination        was conducted        on item         6    however     no areas of biological value
were observed




Database       Entry Information


             The    DNA results obtained from the tested items are not                             eligible for   entry into the

Combined           DNA Index System CODIS If future comparisons                                    are   requested     a   known           blood     or

buccal   saliva sample from the victim and subject should be submitted


          No       other serological          or nuclear     DNA    examinations               were conducted




Methods Limitations


The following          methods and           limitations     apply to the resultsconclusions                 provided          in   the results

                            report and are referenced by number                     in
section s of         this                                                                the body of the text for clarity



I
    The GlobalFilerg          PCR   Amplification            Kit includes       a   Y indel       amelogenin and DYS391                     loci    as

well as the autosomal            STR         loci   D3SI358    vWA        D16S539              CSFIPO TPOX D8SI 179 D21                            SI    1
D18S51 D2S44l D19S433                          THOI     FGA     D22SIO45 D5S818 D13S317                           D7S82O             SE33
DIOS 1248 DI           S 1656    D12S391             and D2S 1338         The       Y indel      amelogenin and DYS391                     loci    are

used   for    sex determination               The    AmpFlSTR9       YfilefFm            PCR    Amplification     Kit includes             the     Y
STR    DYS456 DYS3891 DYS390 DYS38911 DYS458 DYS19 DYS385a b DYS393
       loci

DYS391 DYS439 DYS635 DYS392 Y GATA H4 DYS437 DYS438 and DYS448 These
Y-STR     loci are      located on the male            Y-chromosome and                  are   transmitted   through       a    paternal

lineage from father to son                   Barring mutation       all   males         in   the same paternal lineage have the




Page 2 of      3




2018-00267-5
                                                             UNCLASSIFIED




                                                                                                                                                         US-00000018
    Case 1:18-cr-00454-CMH Document 64-1 Filed 10/28/19 Page 3 of 3 PageID# 283
                                                                  UNCLASSIFIED



same Y-STR typing results                       A     paternal lineage consists of those                           male   relatives        to    whom      the

same Y-chromosome                      has been transmitted             from     a   common                ancestor       PCR    amplification kits are

used      to   perform polymerase               chain    reaction        PCR         at    the described loci                Due      to   the    differences      in


type quality and or quantity                         samples may         not be amplified using                      every kit


2
    The     identification        of semen on an item              is   established by the microscopic                          observation             of a sperm

cell


3
    This conclusion          is    based      on the    results   of the acid phosphatase                          test and or the results of the

microscopic            examination           for a sperm cell            Semen from azoospermic                         eg      vasectomized males

may       not be detected          on items subjected             to    microscopic              examinations           only     Insufficient            quality

and or quantity           of biological material               may      affect   the ability to detect                 semen

4
    Insufficient       DNA        quality     and or quantity can           affect             the ability      to   generate     a   DNA         typing result

and    is     not an   absolute determination              that    an individual                did not      come      into    contact      with an item of

evidence




RIENURKS

               Additional evidence              is   pending serological              and or              DNA      examinations        and       will   be subject

to a   second         DNA    Casework Unit report



               The work described              in this
                                                          report was conducted                        at   the Quantico Laboratory                      This report

contains the           opinions        and   interpretations       of the issuing                examiner and           is   supported by records
retained in the          FBI      files      The submitted items            will      be returned             to
                                                                                                                    you under separate cover                     For

questions about           the content          of this report please             contact             Forensic Examiner Brandon                         McCollum
at                                For questions about the                status      of your submission including any remaining

forensic        examinations please contact                    Doug      Hildebrand                  at




               In   addition      to   the evidence       in   the case the          DNA             Casework Unit has generated                        secondary

evidence         that will     also be returned to             you      The secondary evidence                        can be found              in a   package
marked         DNA      Casework Unit Secondary                    Evidence               It    is   recommended             that this     evidence        be
stored in a refrigerator or freezer and isolated                           from evidence                    that   has not been examined




                                                                          Brandon McCollum
                                                                          DNA         Casework Unit




Page      3    of 3



2018-00267-5
                                                                  UNCLASSIFIED




                                                                                                                                                                       US-00000019
